Citation Nr: 0944014	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1987 to June 
1991, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision, which denied 
service connection for the Veteran's PTSD.  

The Veteran requested a travel board hearing in his April 
2006 substantive appeal.  He failed to report for his 
scheduled May 2007 hearing.  The Veteran's representative 
filed a motion for rescheduling in May 2007.  This motion was 
denied for lack of good cause in July 2007.  The Board will 
proceed.  38 C.F.R. § 20.704(d).

In October 2009, the Veteran's representative essentially 
requests that the Board recharacterize the Veteran's claim of 
entitlement to service connection for PTSD as a claim of 
service connection for acquired psychiatric condition, to 
include the diagnosed major depressive disorder.  A review of 
the record, however, indicates that the Veteran has already 
submitted a separate claim of service connection for 
depression, which was initially denied in an April 2002 
rating decision.  This decision became final.  The Veteran 
then submitted a petition to reopen his claim, which was 
denied in a March 2007 rating decision for failure to provide 
new and material evidence.  The Veteran did not file a notice 
of disagreement as to that specific claim.  This Board will 
not include his depression in the present claim for PTSD as 
it is a separate disorder.  See Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008) (claims based on distinctly 
diagnosed diseases must be considered as separate and 
distinct claims).  This matter is referred to the RO as an 
undeveloped petition to reopen a claim of service connection 
for PTSD.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a current diagnosis of PTSD.


CONCLUSION OF LAW
The Veteran does not have PTSD which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2003 satisfied the second and third 
elements under the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The RO 
sent the Veteran a letter dated in April 2006 which fully 
satisfied the duty to notify provisions.  Id.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, given time to 
respond with additional argument and evidence, the claim was 
readjudicated, and additional supplemental statements of the 
case (SSOC) were provided to the Veteran in April 2006 and 
August 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Veteran was afforded medical examinations in March 2001, 
October 2003, April 2005, and February 2007 to obtain 
diagnoses of mental disorders and opinions as to whether 
these conditions can be directly attributed to service.  The 
VA examinations obtained in this case are adequate, as they 
are predicated on a full reading of medical records in the 
Veteran's claims file.  The examiners considered all of the 
pertinent evidence of record and provided a complete 
rationale for their stated opinions, relying on and citing to 
the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II.	Service Connection

The Veteran contends that he has PTSD as a result of 
stressful experiences during service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2009).  In addition, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

Furthermore, where a combat veteran alleges he suffers 
disability due to a combat related in-service injury, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, although the Veteran served during wartime, his service 
personnel and treatment records do not indicate combat 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.  
Further, there is no independent verification of his 
stressors, as will be discussed, below.

Further, the preponderance of the evidence does not show that 
the Veteran has a current diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a).  VA treatment records dated from 
June 1999 through February 2007 show diagnoses of major 
depressive disorder, mood disorder, and cognitive disorder, 
but not PTSD.  The Veteran's service treatment records from 
his active duty service as well as his National Guard medical 
records have been associated with the claims file.  The 
Veteran's January 1996 mental health assessment and 
examination indicate that he submitted to treatment for 
depression.  An August 2001 examination report indicates that 
the Veteran suffered from depression, nerves trouble, and 
memory loss since his service in the Gulf War.  

The Veteran submitted copies of treatment records from the 
Vet Center in Des Moines, Iowa.  These records indicate 
continued treatment for depression from June 2004 to October 
2006.  They are silent for any diagnosis of PTSD.  

VA medical records indicate that the Veteran has been treated 
for psychiatric reasons continually since 1999, when he was 
diagnosed with recurrent depression.  A January 2001 VA 
mental health clinic progress note indicates a diagnosis of 
recurrent major depression.  During a March 2001 psychology 
consult, the Veteran indicated that despite his lack of any 
combat duty during his Gulf War commission, he had a sense of 
being shell-shocked and overwhelmed by his Gulf War 
experience. The examiner found that the Veteran met the 
criteria for a diagnosis of major depressive disorder and 
diagnosed him with such a disorder as well as with anxiety 
NOS, but found that the Veteran did not meet the criteria for 
a diagnosis of PTSD.  

The Veteran was also afforded an October 2003 VA examination 
where the examiner reviewed the claims file and noted the 
Veteran's previous psychological and neuropsychological 
treatment.  He indicated that the Veteran continued to show 
anxiety symptoms, assessed him with a mood disorder due to 
his brain condition and major depressive disorder, and 
indicated that he again did not meet the criteria for a 
diagnosis for PTSD.  

The Veteran was then afforded a VA examination in April 2005 
where the examiner found that the Veteran did not experience 
symptoms sufficient to meet the diagnostic criteria for PTSD.  
The examiner noted that the Veteran did not report sufficient 
avoidance symptoms.  It was also questionable whether his 
reported "traumatic experiences" met the diagnostic 
requirement of intense fear, helplessness, or horror.  He was 
assessed with major depressive disorder.

A December 2006 mental health treatment note indicates a 
diagnosis of major depression and cognitive disorder.  The 
treatment note specifically provides that the Veteran does 
not meet the criteria for PTSD.  A September 2006 mental 
health treatment note provided a negative PTSD screen.  The 
Veteran was also afforded a VA examination in February 2007 
to assess his mental disorder.  The examiner, however, again 
found that his symptomatology was consistently with a 
diagnosis of major depressive disorder.  He was assessed with 
major depressive disorder, mood disorder, and cognitive 
disorder.  The report is silent for any diagnosis of PTSD.  

It should be noted that some VA treatment notes dated in 2003 
and 2004 provide that the Veteran suffers from PTSD.  
Notably, the treatment records dated in 2004 indicate the 
PTSD diagnosis was provisional until his stressors could be 
verified.  A February 2005 letter from a private social 
worker indicated that the Veteran had sought psychotherapy 
from the Vet Center for his PTSD.  There is no indication, 
however, that any of these medical professionals applied the 
criteria under DSM-IV in diagnosing the Veteran with PTSD.  
In fact, it is unclear as to what the basis of the PTSD 
diagnosis is.  Further, it is noted that the PTSD diagnosis 
made in 2004 was contingent on verification of his stressors.  
Given that the Veteran's stressors have not been verified (as 
will be discussed below), the PTSD diagnoses made in 2004 are 
not valid.  As for the other PTSD diagnoses, such lack 
probative value in comparison to the more thorough and 
comprehensive VA examinations (discussed above) that 
discounted a PTSD diagnosis.

On review of the medical evidence, the Board finds that the 
more probative medical evidence fails to establish a PTSD 
diagnosis.  The numerous VA compensation examination reports 
and other medical evidence on file reflect a variety of 
psychiatric diagnoses but not PTSD.  In particular, it is 
notable that the VA examination report conclusions were based 
on an interview and evaluation of the Veteran as a well as a 
claims file review.  

With regard to claimed stressors, in March 2005, the Veteran 
testified during a formal RO hearing that during Gulf War 
service he served as a helicopter repairman and door-gunner.  
He testified that he heard bombs exploding, constantly felt 
the ground shake, and feared for his life.  He also testified 
that he witnessed a fellow serviceman get burned after the 
comrade torched a 50 gallon drum of some explosive substance.  
His DD Form 214 does not reflect receipt of any combat 
decorations, and there is no corroborative evidence on file 
verifying his claimed stressors.  Detailed information has 
not been provided to enable a fruitful search to be 
conducted.  Thus, the record does not include corroborative 
evidence of a stressor.

In sum, the weight of the medical evidence of record, which 
consists mainly of VA records, shows that the Veteran does 
not have a current diagnosis of PTSD.  On the contrary, the 
most recent medical evidence shows that he has diagnoses of 
major depressive disorder, mood disorder, and cognitive 
disorder, but not PTSD.  The evidence preponderates against a 
finding that the Veteran has a current diagnosis of PTSD 
according to the criteria of the DSM-IV.  As a result, the 
Board finds that the preponderance of the evidence is against 
a current diagnosis of PTSD.  Service connection cannot be 
sustained.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert v. Brown, 1 Vet. 
App. 49, 53 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


